Filed 11/16/21 P. v. Lopez CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR




 THE PEOPLE,                                                                 B303552

             Plaintiff and Respondent,                                       (Los Angeles County
                                                                             Super. Ct. No. NA112378)
             v.

 LUIS LOPEZ,

             Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Richard R. Romero, Judge. Affirmed.
     Maura F. Thorpe, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Rob A. Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Senior Assistant Attorney General, Idan Ivri and Lindsay
Boyd, Deputy Attorneys General, for Plaintiff and
Respondent.
     _________________________________________________
                      INTRODUCTION
      In April 2018, in the course of unsuccessfully
attempting to evade arrest outside his home, appellant Luis
Lopez dropped a bag containing contraband. This was
witnessed by Jose R., who frequented a nearby restaurant
owned by his family. Jose pointed police to the bag, and was
listed as a witness in the police report concerning Lopez’s
arrest, which led to an underlying case against Lopez. In
November 2018, Lopez approached Jose -- with whom he had
never spoken -- outside Jose’s family’s restaurant, and
allegedly asked him to say hello to his (Jose’s) sons. In
February 2019, pursuant to a subpoena, Jose reported to a
courthouse for the preliminary hearing in the underlying
case. Lopez saw Jose enter the courthouse around the same
time he entered for his hearing, and during the lunch recess,
saw Jose immediately outside the courthouse. Unprompted,
Lopez told Jose he (Lopez) was a good person and his
neighbors did not like him.
      Based on Lopez’s encounters with Jose at the
restaurant and courthouse, the People charged Lopez with
two counts of attempting to dissuade a witness from giving
testimony. The more serious count (count two), based on the
restaurant encounter, alleged that the attempt was made
through an implied threat of force or violence. The People




                             2
also alleged that Lopez committed both offenses for the
benefit of Rancho San Pedro (RSP), the criminal street gang
to which he admittedly belonged. Before trial, the court
denied Lopez’s motion under Penal Code section 995 to
dismiss the gang allegation. The court further denied
Lopez’s motion to bifurcate trial on the allegation, finding
that gang evidence would be admissible at trial on the
charged offenses even in the absence of the gang allegation.
At trial, while Lopez disputed mentioning the names of
Jose’s sons during the restaurant encounter, the facts of the
courthouse encounter were largely undisputed. Various
evidence related to Lopez’s RSP membership and RSP’s
activities was admitted. Also admitted was a recording of a
2010 phone call in which Lopez appeared to agree to a fellow
RSP member’s request to “fire on” a third RSP member who
had served as an informant, although no evidence was
presented that Lopez ever acted on this request.
      The court delivered limiting instructions concerning
the gang evidence and the 2010 call. The jury convicted
Lopez on count one (the courthouse encounter), but found
the gang allegation untrue. The jury failed to return a
verdict on count two, which was later dismissed by the court.
      On appeal, Lopez contends there was insufficient
evidence to sustain his conviction on count one for
attempting to dissuade a witness within the meaning of
Penal Code section 136.1, subdivision (a)(2). He further
contends the trial court prejudicially erred by (1) denying his
pretrial motion under Penal Code section 995 to dismiss the




                               3
gang allegation, which he asserts resulted in the admission
of prejudicial gang evidence; (2) admitting the 2010 call
concerning an informant, which he argues should have been
excluded as prohibited character evidence under Evidence
Code section 1101, subdivision (a); and (3) admitting certain
gang evidence, which he argues should have been excluded
under Evidence Code section 352.
      We conclude that substantial evidence supported
Lopez’s conviction for attempting to dissuade Jose from
giving testimony at the preliminary hearing, as Lopez’s
undisputed statements to Jose at the courthouse could fairly
be construed to fall within the description of Penal Code
section 136.1, subdivision (a)(2). We further conclude that
Lopez was not prejudiced by any of the trial court’s asserted
errors, as the jury’s not-true finding on the gang allegation
and the lack of conviction on the more serious witness-
dissuasion count made clear the jury evaluated the evidence
dispassionately, without being unduly influenced by
evidence of Lopez’s gang affiliation or prior conduct in
connection with his gang membership. Accordingly, we
affirm.

                 PROCEEDINGS BELOW
      A. Pretrial
      In count one, based on Lopez’s interaction with Jose at
the courthouse in February 2019, the People charged Lopez
with attempting to dissuade a witness from giving testimony
(Pen. Code, § 136.1, subd. (a)(2)). In count two, based on




                              4
Lopez’s earlier interaction with Jose at the restaurant in
November 2018, the People charged Lopez with attempting
to dissuade a witness from giving testimony by force or
threat (id., § 136.1, subd. (c)(1)). The People alleged that
Lopez committed both offenses for the benefit of a criminal
street gang and with the specific intent to promote criminal
conduct by gang members (id., § 186.22, subd. (b)(1)(B)).
      Based on evidence presented at the preliminary
hearing, the magistrate held Lopez to answer on both counts
and on the gang allegation. Contending the magistrate
erred in finding sufficient evidence to establish probable
cause, Lopez moved to set aside the information in its
entirety under Penal Code section 995. The trial court
denied the motion.
      Lopez moved to bifurcate trial on the gang allegation
from trial on the charged offenses, arguing that gang
evidence (in general) was inflammatory and lacked probative
value with respect to the charges. In opposition, the
prosecutor argued that gang evidence was highly probative
of Lopez’s motive to commit the charged offenses and his
intent to dissuade Jose from giving testimony. In rebuttal,
defense counsel argued that had the gang allegation not
been filed, no gang evidence would be relevant or admissible
at trial on the charged offenses. The court responded, “I
disagree. I believe it would be independently admissible
even apart from the gang allegation . . . . So the motion [for]
bifurcation is denied.”




                               5
       B. Prosecution Case
            1. The Restaurant Encounter
       In 2018, Jose R. regularly visited his family’s
restaurant in San Pedro, about one block from the
apartment building where Lopez lived with his girlfriend,
Melissa Delgado. Jose did not know Lopez or Delgado. On
April 24, 2018, while walking across the street from Lopez’s
building, Jose saw a car occupied by Lopez and Delgado pull
into the driveway, pursued by a police vehicle. While Lopez
fled from and eventually began wrestling with a pursuing
officer, Jose saw a bag fall near Lopez. After the officer
subdued and arrested Lopez, Jose informed another officer
about the bag. Jose then walked to his family’s restaurant,
where an officer found him and obtained his contact
information for inclusion in the police report, which listed
Jose as a witness. Soon after Lopez’s arrest, charges were
brought against Lopez and Delgado. The jury was not
informed of the nature of these underlying charges.
       In November 2018 (some months after Lopez’s arrest),
while exiting his family’s restaurant, Jose was approached
by Lopez, with whom he had never spoken. Lopez said, “‘I
know you. Jose [R.]”1 Jose asked Lopez how he was, and
Lopez said he was fine. As they parted ways, Lopez said,
“‘Say hello to Jonathan and Saul.’” Jonathan and Saul were
two of Jose’s children. Jonathan testified that he did not
know Lopez.

1
     Jose’s surname was redacted from the reporter’s transcript.




                              6
             2. The Courthouse Encounter
      In early 2019, Los Angeles Police Department (LAPD)
Detective Christina Ledesma served Jose with a subpoena
requiring him to appear at the preliminary hearing in the
underlying case, scheduled for February 13, 2019. Jose
reported to the courthouse on that date and waited there
until the lunch recess, during which he exited the
courthouse. When Jose returned to the courthouse, he was
greeted outside by Lopez. He did not then recognize Lopez
as the man from the restaurant encounter or the defendant
in the preliminary hearing. After Jose returned Lopez’s
greeting, Lopez said that “he was a good person,” and that “a
neighbor . . . didn’t like him.” When asked on cross-
examination what “exactly” Lopez said to him, Jose testified,
“We said hello to each other. He talked about the court, and
I told him good luck.” Lopez said nothing specific about why
Jose was present at court.
      During his interaction with Lopez, Jose noticed
Detective Ledesma, who was standing nearby with Officer
Robert Castruita, gesturing for him to approach. At the
officers’ request, Jose told them what Lopez had said. The
officers informed Jose that Lopez was the defendant in the
underlying case. Upon hearing this, Jose realized that
Lopez was also the man who had mentioned Jonathan and
Saul outside his family’s restaurant. This realization made
him worry for his younger children. Jose described the
restaurant encounter to the officers. The officers told Jose
that Lopez was a gang member, and that Jose should be




                              7
careful. Until that point, Jose had not known Lopez was a
gang member.

             3. Gang Experts
       In addition to confirming his and Detective Ledesma’s
conversation with Jose at the courthouse, Officer Castruita
testified as a gang expert. He testified that during
interactions with Lopez in 2009 and 2014, he had prepared
field identification cards that documented Lopez’s self-
identification as a member of RSP, as well as a tattoo
reading “RSP” on Lopez’s chest.2 The prosecutor showed
photographs of Lopez’s many other tattoos to Officer
Castruita, who opined that several of them signified
membership in RSP or one of its subgroups, the 3rd Street
Clique. The photographs also showed the following tattoos:
(1) a dollar sign on Lopez’s forehead; (2) the phrase “‘Fuck
Crash’” (referring to an LAPD gang unit) under his right eye;
(3) the word “certified” on his upper lip, above a tattoo


2
       Other police officers testified about additional field
identification cards prepared during interactions with Lopez or
Delgado (unrelated to suspected criminal activity, other than
littering and traffic offenses), between 2009 and 2015. The cards
indicated that Delgado had several tattoos, including one on her
right hand reading “‘Rancho L.S.’” Testifying as a defense
witness, Delgado denied that she was an RSP member or had any
tattoo consistent with RSP membership. Lopez initially denied
that he had seen Delgado’s “‘Rancho L.S.’” tattoo, before
acknowledging that he had seen it and that it reflected
membership in RSP.




                               8
referencing the 3rd Street Clique; (4) the phrase “‘Get rich or
get life trying’” under his chin; (5) a brass knuckle on his left
arm; and (6) the initials “‘C.K.’” immediately above his right
hand. Officer Castruita testified that a brass knuckle is a
weapon used to cause serious injury. He opined that Lopez’s
“‘C.K.’” tattoo meant “Crip Killer,” communicating a
willingness to kill members of a rival gang, the Dodge City
Crips. Finally, he opined that Lopez’s “certified” tattoo
meant that Lopez had earned the approval of the gang by
putting in work. Asked to explain what he meant by
“putting in work,” the officer responded, “[D]o[ing] stuff that
benefits the gang. It could be being an enforcer, being
someone that gets involved in altercations with rival gang
members, even some of the members that are in bad
standing in the gang, someone that’s willing to go out and
commit shootings.” Defense counsel’s objection to this
testimony for lack of foundation was overruled. On cross-
examination, Officer Castruita acknowledged he did not
know of any crime Lopez had committed to earn his tattoos.
       Officer Angelo De Los Reyes also testified as a gang
expert. He testified that RSP’s primary activities included
witness intimidation, vandalism, narcotic sales, firearm
possession, shooting within city limits, assault with a deadly
weapon, carjacking, robbery, and murder. When asked on
cross-examination to explain what he meant by “primary”
activities, he indicated that he used the term to refer to any
activity RSP had engaged in within its territory, regardless
of frequency or importance to the gang. He acknowledged




                                9
that in the preceding three years, he had worked on only one
murder investigation involving RSP.
      Officer De Los Reyes authenticated a record of a 2017
conviction for unlawful possession of a firearm sustained by
RSP member Jose Louis Rios. He testified that Rios had a
tattoo of the number “187” on his head, and opined that this
tattoo was a reference to Penal Code section 187, meaning
homicide. He did not identify any homicide allegedly
committed by Rios or any other RSP member.
      In response to hypothetical questions modeled after
Lopez’s encounters with Jose at the restaurant and
courthouse, Officer De Los Reyes opined that Lopez’s
statements to Jose were “nonaggressive” attempts to
intimidate a witness for the benefit of RSP. He explained, in
relevant part, “[T]his member is an asset to his organization,
the older gang member. He’s probably the enforcer of the
gang. One of the enforcers of the gang . . . . [¶] . . . [¶] . . .
[K]nowing that, he knows he needs to stay out of prison just
because of the value he has outside of prison to be able to
conduct his business for himself and for the gang.” The
prosecutor pointed out that she had not asked the officer to
assume that the gang member was an enforcer. She asked
whether the officer’s opinion would change if he excluded all
assumptions of that nature, and he said it would not,
assuming the gang member was nevertheless important to
the gang. On cross-examination, Officer De Los Reyes
acknowledged that he had heard no evidence at trial that
Lopez was an enforcer, or that Lopez was important to RSP.




                               10
           4. Phone Calls
     During Officer Castruita’s testimony, the prosecutor
played a recording of a jail call made in 2010 by RSP
member Moses Escalante (also known as Playboy), who was
then charged with soliciting a confidential informant (a
                                          3
fellow RSP member) to commit murder. Escalante’s call
was answered by fellow RSP member Robert Messersmith,
who said he was at an auto dealership with Lopez.
Escalante asked Messersmith if “that guy” (whom Officer
Castruita opined was the informant) was “out there,” and
Messersmith responded that he was hiding. After discussion
of other topics, Messersmith inquired about the outlook of
Escalante’s case, and Escalante responded “we gonna catch
this guy in some lies.” Escalante then asked, “Where’s he at,
you don’t know?” Messersmith responded, “No but I’m
gonna find out.”
      After he and Escalante briefly discussed another topic,
Messersmith handed the phone to Lopez. Allegedly referring
to the informant, Escalante told Lopez he wished he had
known “his status” earlier, adding he had heard in jail that

3
      Before trial, anticipating an objection that Lopez’s
participation in the 2010 call was prohibited character evidence,
the prosecutor filed a motion for permission to introduce the
evidence to prove motive and intent under Evidence Code section
1101, subdivision (b). The trial court granted the motion,
explaining that the call was “strongly probative of Mr. Lopez’s
attitudes towards protection of the gang and fellow gang
members,” and that its probative value was not substantially
outweighed by the risk of unfair prejudice.




                               11
“his whole family” shared his status. Lopez responded,
“Yeah I already know.” After a brief discussion of another
topic, Escalante told Lopez, “If you see him fire on him if you
can.” Lopez responded, “Alright Play.” They then ended the
call. Officer Castruita opined that Escalante was expressing
disappointment in the gang for failing to warn him about the
informant, and telling Lopez to attempt to kill the informant
if he had the chance. LAPD Sergeant Christian Urbina, who
had investigated Escalante’s solicitation-for-murder case,
testified that although Lopez was arrested in the course of
the investigation, any charges against Lopez were dismissed.
       The prosecutor also played recordings of two calls
between Messersmith and Lopez in April 2018.
In the first, Messersmith said he might need Lopez because
“Stoney’s son just called me and he said . . . he thinks that
some fools might wanna jump him,” and Lopez agreed to join
a three-way call. When asked to opine on the meaning of
this conversation, Officer Castruita testified, “Mr.
Messersmith is telling Mr. Lopez that he’s gonna need him
because there’s someone that wants to jump Stoney’s son.
Stoney I know to be a Mexican Mafia member.” He opined
that the conversation was related to RSP’s activities, but did
not elaborate. In the second 2018 call, Messersmith told
Lopez to ask “Monster” his whereabouts because they would
be “jumping . . . in” two men, and Lopez informed
Messersmith that Monster had not answered his phone.
Officer Castruita opined that Monster was an RSP member




                              12
and that Messersmith was asking for Lopez’s assistance in
arranging new RSP members’ initiation.

      C. Defense Case and Rebuttal
      Lopez testified that before he ever spoke to Jose, he
and Delgado often visited the restaurant owned by Jose’s
brother, who lived nearby with Jose’s nephew Daniel. He
and Delgado knew Daniel. Delgado corroborated this
testimony.
      Lopez further testified that he sometimes saw Jose in
the area, but never spoke to him until November 2018,
outside the restaurant. He claimed that he asked Jose about
Daniel’s whereabouts (hoping to smoke with him), and after
Jose responded that Daniel was at home, he asked Jose to
say hello to Daniel for him.4 Lopez denied that he used
Jose’s name or mentioned Jonathan and Saul. He further
denied that he intended to dissuade Jose from giving
testimony, or even knew that Jose was a witness. He
claimed he never asked his counsel in the underlying case
who the witnesses were, and never read a copy of the police
report.
      On the day of his preliminary hearing, Lopez first saw
Jose as they both waited in line to pass through security and
enter the courthouse. During the lunch recess, he exited the
courthouse and again saw Jose “[r]ight outside the doors.”
Again, Lopez denied that he intended to dissuade Jose from

4
     Jose had testified that Lopez did not mention Daniel.




                              13
giving testimony, or even knew that Jose was a witness,
claiming he decided to approach Jose because he “kn[e]w
him from around the neighborhood.” He greeted Jose, who
walked over to him. He told Jose “[t]hat it’s embarrassing,
and that I’m not a bad person and some neighbors just don’t
like me.” When asked on direct and cross-examination to
explain why he told Jose these things, he mentioned that
Jose had seen him at court, and that his neighbors
(potentially including Jose) were aware that (1) in April
2018, he had been arrested outside his home; (2) a week
later, police had “raided” his home; and (3) in December
2018, he had been shot in the neighborhood. He testified, “I
don’t want him to think I’m a bad person.” He further
testified that after he spoke to Jose, Jose merely responded
“‘Okay’” and mentioned that someone wanted to take him
out to lunch, before Detective Ledesma and Officer Castruita
interrupted.
       Lopez acknowledged, on direct examination, that he
had sustained a 2007 conviction for felony assault and
battery, and a 2014 conviction for second degree burglary.
On cross-examination, he further acknowledged that he had
lied to his parole officer about his home address, and had
                                                                  5
repeated this lie to a police officer on the day of his arrest.



5
     The jury was instructed that it could consider a witness’s
commission of a crime or other misconduct in evaluating the
witness’s credibility.




                               14
      A defense gang expert testified that Lopez’s tattoos did
not show he had committed any crime. He further testified
that RSP’s primary activities are social, and that its primary
criminal activities are vandalism and drug sales. He opined
that if Lopez committed the charged witness-dissuasion
offenses, he did so for his own benefit, not for the benefit of
RSP. He suggested that had Lopez intended to dissuade
Jose from giving testimony, Lopez likely would have
attempted to do so earlier, more often, through fellow gang
members, and in an unambiguously threatening manner.
      Called as a rebuttal witness, Office Castruita testified
that it was consistent with RSP’s witness intimidation
tactics to use subtle means of dissuasion. The prosecutor,
noting that RSP sounded like a “scary” gang because its
primary activities allegedly included murder, asked why a
member of the gang would forego threats of violence in favor
of a subtler method of intimidation. Officer Castruita
responded that RSP members knew they were more likely to
be prosecuted if they made direct threats.

      D. Jury Instructions and Closing Arguments
      The court instructed the jury that if the prosecution
proved by a preponderance of the evidence that Lopez
committed the uncharged conduct of “agree[ing] to
participate in the intimidation of a witness” (as alleged with
respect to the 2010 call with Escalante), the jury could, but
was not required to, consider that evidence for the purpose of
deciding whether Lopez acted with the specific intent




                              15
required to prove the charged offenses. The court further
instructed the jury, “In evaluating this evidence, consider
the similarity or lack of similarity between the uncharged
acts and the charged offenses. [¶] Do not consider this
evidence for any other purpose. [¶] Do not conclude from
this evidence that the defendant has a bad character or is
disposed to commit crime.” With respect to the gang
evidence, the court instructed the jury, “You may consider
evidence of gang activity only for the limited purpose of
deciding whether: [¶] The defendant acted with the intent,
purpose, and knowledge that are required to prove the
gang-related enhancements charged. [¶] OR [¶] The
defendant had a motive to commit the crimes charged. [¶]
You may not consider this evidence for any other purpose.
You may not conclude from this evidence that the defendant
is a person of bad character or that he has a disposition to
commit crime.”
      The prosecutor repeatedly reminded the jurors that
their duty was not to judge Lopez’s character, and argued
their principal duty was instead to decide whether Lopez or
Jose had told the truth about their encounters. With respect
to the restaurant encounter (count two), the prosecutor
argued that Lopez’s reference to Jose’s sons, especially when
understood in the context of Lopez’s gang membership,
constituted an implied threat to harm Jose or his family if he
gave testimony. With respect to the courthouse encounter
(count one), the prosecutor argued that Lopez intended to
convince Jose not to testify, thereby interfering with the




                             16
orderly administration of justice, by convincing Jose he was
a good person. She argued Lopez had no plausible reason to
speak to Jose at the courthouse other than an intent to
dissuade him from giving testimony. She further argued
that the 2010 call was circumstantial evidence of such intent
because it showed that RSP members had a longstanding
practice of seeking out witnesses against them, undermining
the credibility of Lopez’s claim that he did not know Jose
was a witness because he had never asked who the witnesses
were. The prosecutor reminded the jury that the 2010 call
was “not in there to say the defendant is a bad person.”
       The prosecutor further argued that Lopez committed
both charged offenses for the benefit of RSP. Although the
prosecutor mentioned evidence that RSP’s primary activities
included violent crimes such as murder and assault (along
with nonviolent crimes), she did not refer to any specific
instance of violent crime. She relied only on nonviolent
convictions -- the charged witness-dissuasion offenses, and
RSP member Rios’s conviction for being a felon in possession
of a firearm -- in arguing that RSP had engaged in a pattern
of criminal activity, as required to prove the gang allegation.
The prosecutor did not mention Rios’s “187” tattoo, or argue
that Lopez’s tattoos reflected criminal activity. Nor did she
mention the Mexican Mafia, or any testimony that Lopez
was an “enforcer” for RSP.
       Lopez’s counsel argued the prosecution had failed to
prove beyond a reasonable doubt that Lopez intended to
dissuade Jose from giving testimony, or even that Lopez




                              17
knew Jose was a witness. He observed there was no dispute
that at the courthouse, Lopez told Jose he was a good person
and his neighbors did not like him. Counsel argued that
these statements were motivated by Lopez’s embarrassment
about what Jose or his family might think of him, and that
they could not reasonably be interpreted as an attempt to
dissuade Jose from giving testimony. He argued there was
no similarity between Lopez’s statements to Jose and his
alleged agreement in 2010 to attempt to kill an informant
against Escalante, and reminded the jury of the instruction
to consider their similarity or lack thereof. Finally, counsel
argued that if the jury found Lopez attempted to dissuade
Jose from giving testimony against him, it should not find he
did so in order to benefit RSP, as Lopez naturally would
have been motivated by his own benefit in remaining out of
prison.

      E. Verdict and Sentencing
      The jury convicted Lopez of attempting to dissuade a
witness as charged in count one (the courthouse encounter),
but found the gang allegation untrue. The jury failed to
return a verdict on count two, reporting that it was
deadlocked. The court declared a mistrial on count two, and
dismissed the count after the prosecution represented it
would not proceed.
      The court sentenced Lopez to three years
imprisonment. Lopez timely appealed.




                             18
                            DISCUSSION
      A. Sufficiency of the Evidence
      Lopez contends there was insufficient evidence to
sustain his witness-dissuasion conviction under Penal Code
section 136.1, subdivision (a)(2). “‘When considering a
challenge to the sufficiency of the evidence to support a
conviction, we review the entire record in the light most
favorable to the judgment to determine whether it contains
substantial evidence -- that is, evidence that is reasonable,
credible, and of solid value -- from which a reasonable trier
of fact could find the defendant guilty beyond a reasonable
doubt.’” (People v. Morales (2020) 10 Cal.5th 76, 88.) A court
applying this standard “‘“‘presumes in support of the
judgment the existence of every fact the trier could
reasonably deduce from the evidence.’”’” (Ibid.)
      Penal Code section 136.1, subdivision (a)(2) prohibits
“[k]nowingly and maliciously attempt[ing] to prevent or
dissuade any witness or victim from attending or giving
testimony at any trial, proceeding, or inquiry authorized by
law.” “‘Malice’” is defined to mean “an intent to vex, annoy,
harm, or injure in any way another person, or to thwart or
interfere in any manner with the orderly administration of
justice.” (Id., § 136, subd. (1).) Under this definition, the
malice requirement has little independent significance, as
“preventing [or dissuading] a witness from testifying always
interferes in some manner ‘with the orderly administration
of justice . . . .’” (People v. Wahidi (2013) 222 Cal.App.4th




                             19
802, 807 (Wahidi).) “The crime of attempting to dissuade a
witness from testifying is a specific intent crime. [Citation.]
‘Unless the defendant’s acts or statements are intended to
affect or influence a potential witness’s or victim’s testimony
or acts, no crime has been committed under this section.’
[Citation.] The circumstances in which the defendant’s
statement is made, not just the statement itself must be
considered to determine whether the statement constitutes
an attempt to dissuade a witness from testifying. [Citation.]
If the defendant’s actions or statements are ambiguous, but
reasonably may be interpreted as intending to achieve the
future consequence of dissuading the witness from testifying,
[a jury is entitled to find] the offense has been committed.”
(Id. at 806.)
      Here, the jury reasonably could find that in speaking to
Jose during the preliminary hearing’s lunch recess, Lopez
knowingly and maliciously attempted to dissuade Jose from
giving testimony at the hearing. Even assuming Lopez had
not previously known that Jose was a witness, the jury
reasonably could find that Lopez realized Jose was a witness
when he saw Jose (whom he recognized from his
neighborhood, where he was arrested in the underlying case)
entering the courthouse at the same time he was entering
for his preliminary hearing, or when he saw Jose
immediately outside the courthouse during the lunch recess.
The jury was not compelled to find that Lopez encountered




                              20
                  6
Jose by accident. Further, it was undisputed that Lopez
brought himself to Jose’s attention at the courthouse and
initiated a conversation in defense of his character, even
though he and Jose had spoken only once before, in passing.
Given that Lopez’s unprompted defense of his character was
made on the courthouse steps, to a person he might
reasonably have believed to be a witness in the criminal
proceeding against him, the jury reasonably could infer that
Lopez intended to dissuade Jose from giving testimony
unfavorable to him, by persuading Jose that he (Lopez) did
not deserve the potential consequences of unfavorable
testimony. This inference, in turn, supported a finding of
malice. (See Wahidi, supra, 222 Cal.App.4th at 807
[defendant’s intentional attempt to convince witness not to
testify at preliminary hearing satisfied malice requirement].)
We conclude that substantial evidence supported the jury’s
finding that Lopez knowingly and maliciously attempted to
dissuade Jose from giving testimony. Because this evidence
is substantial without consideration of any gang evidence,
we need not address Lopez’s arguments that certain gang
evidence was insufficient to support his conviction.
      Lopez fails to cite any case reversing a witness-
dissuasion conviction for insufficient evidence. Instead, he


6
      As it was instructed, the jury was entitled to evaluate
Lopez’s credibility in light of his two prior felony convictions and
other misconduct, such as his lies to parole and police officers
about his home address.




                                 21
contrasts the evidence here with the evidence found
sufficient in other cases. (See Wahidi, supra, 222
Cal.App.4th at 804-806 [defendant approached witness one
day before preliminary hearing and asked to “settle” case
through informal Muslim dispute-resolution custom]; People
v. Young (2005) 34 Cal.4th 1149, 1210 [defendant punched
witness in express retaliation for past cooperation with
police, implying threat to harm witness if he testified in
future]; People v. Mendoza (1997) 59 Cal.App.4th 1333, 1337,
1343-1345 [two days after witness testified against
defendant’s brother at preliminary hearing, defendant told
witness she had “‘fucked up his brother’s testimony’” and he
would “‘talk to’” fellow gang members, implying threat of
force or violence]; People v. Ford (1983) 145 Cal.App.3d 985,
987, 989 [at conclusion of preliminary hearing, defendant
threatened to “‘get’” witness and mentioned that witness had
kids]; cf. People v. Lyons (1991) 235 Cal.App.3d 1456,
1458-1459 & fn. 3 [defendant was not prejudiced by
erroneous instruction that witness dissuasion was
general-intent crime, where specific intent to dissuade was
only plausible explanation for defendant’s sending letter to
witness implicitly demanding that witness withhold or
falsify testimony].) The holdings of those cases do not
suggest that the evidence here was insufficient. (See People
v. Casares (2016) 62 Cal.4th 808, 828 [“‘When we decide
issues of sufficiency of evidence, comparison with other cases
is of limited utility, since each case necessarily depends on
its own facts’”], disapproved on another ground by People v.




                             22
Dalton (2019) 7 Cal.5th 166; People v. Mendoza (2011) 52
Cal.4th 1056, 1075 [“defendant asserts his actions were not
of the same character as those found to constitute lying in
wait in other cases . . . . No matter. Because each case
necessarily depends on its own facts, and because
defendant’s conduct clearly satisfied each of the lying-in-wait
requirements, the attempt to contrast this case with others
falls short”].) As we have explained, the undisputed facts of
the courthouse encounter were sufficient to support the
jury’s finding that Lopez knowingly and maliciously
attempted to dissuade Jose from giving testimony at the
preliminary hearing.

      B. Motion to Dismiss Gang Allegation
      The jury found untrue an allegation that Lopez
committed the offense of conviction for the benefit of a gang.
Nevertheless, Lopez contends the trial court prejudicially
erred by denying his pretrial motion under Penal Code
section 995 (Section 995) to dismiss the gang allegation,
asserting that the allegation resulted in the admission of
prejudicial gang evidence.
      Section 995 requires a trial court to dismiss an
allegation from an information if the magistrate erred in
finding probable cause. (See Pen. Code, § 995, subd.
(a)(2)(b).) A trial court’s denial of a Section 995 motion is
reviewed for error under an “‘exceedingly low’” standard,
under which the reviewing court asks only “‘whether the
evidence is such that “a reasonable person could harbor a




                              23
strong suspicion of the defendant’s guilt.”’” (People v.
Superior Court (Sahlolbei) (2017) 3 Cal.5th 230, 245.)
“[E]ven an erroneous denial of a section 995 motion justifies
reversal of a judgment of conviction only when a defendant is
able to demonstrate prejudice at trial flowing from the
purportedly inadequate evidentiary showing at the
preliminary hearing.” (People v. Crittenden (1994) 9 Cal.4th
83, 136-137.)
      We need not decide whether the court erred in denying
Lopez’s motion under Section 995 to dismiss the gang
allegation, as we conclude any error was harmless. (See
People v. Letner and Tobin (2010) 50 Cal.4th 99, 138 [“We do
not reach the merits of the question whether the trial court
erred by denying the section 995 motions, because
defendants cannot establish that any error in this regard
was prejudicial”].) The record does not support Lopez’s
assertion of a causal connection between the denial of his
motion and the admission of prejudicial gang evidence.
After the trial court declined to dismiss the gang allegation,
Lopez moved to bifurcate trial on the allegation from trial on
the charged offenses, and argued gang evidence would be
irrelevant and inadmissible in the latter. The court
disagreed and denied the bifurcation motion (a ruling Lopez
does not challenge), concluding that gang evidence “would be
independently admissible even apart from the gang
allegation . . . .” Thus, the record indicates that even had the
court granted Lopez’s motion under Section 995, the court
would have admitted some or all of the challenged gang




                              24
evidence. Regardless of whether the court erred in
admitting the evidence -- an issue we address below -- any
error did not flow from the denial of the Section 995 motion.
(Cf. People v. Ramirez (2016) 244 Cal.App.4th 800, 820-823
[defendant was prejudiced by erroneous denial of motion
under Section 995 to dismiss gang allegations and gang-
participation charges, where prejudicial gang evidence was
admitted “[a]s a direct result” of denial].) Because any error
in the denial of the motion was harmless, it does not require
reversal. (See People v. Crittenden, supra, 9 Cal.4th at
136-137.)

        C. Evidence of 2010 Phone Call
        Lopez contends the trial court prejudicially erred in
admitting, as evidence of his uncharged act of “agree[ing] to
participate in the intimidation of a witness,” the recording of
the 2010 call in which he allegedly agreed to a fellow gang
member’s request to “fire on” an informant. Generally,
“evidence of a person’s character or a trait of his or her
character,” including such evidence in the form of “evidence
of specific instances of his or her conduct,” is inadmissible
“when offered to prove his or her conduct on a specified
occasion.” (Evid. Code, § 1101, subd. (a).) This rule does not
prohibit the admission of “evidence that a person committed
a[n] . . . act when relevant to prove some fact (such as
. . . intent . . . ) other than his or her disposition to commit
such an act.” (Id., § 1101, subd. (b).) Evidence of uncharged
acts is admissible to prove intent if there is “‘sufficient




                               25
evidence for the jury to find defendant committed both sets
of [uncharged and charged] acts, and sufficient similarities
to demonstrate that in each instance the perpetrator acted
with the same intent or motive.’” (People v. Daveggio and
Michaud (2018) 4 Cal.5th 790, 827.) “[T]he admission of
evidence, even if erroneous under state law, results in a due
process violation only if it makes the trial fundamentally
unfair. [Citations.] Absent fundamental unfairness, state
law error in admitting evidence is subject to the traditional
[People v.] Watson [(1956) 46 Cal.2d 818] test: The reviewing
court must ask whether it is reasonably probable the verdict
would have been more favorable to the defendant absent the
error.” (People v. Partida (2005) 37 Cal.4th 428, 439
(Partida).)
       Here, we need not decide whether the court erred in
admitting the 2010 call, as we conclude any error was
harmless. The jury was instructed that it could consider
evidence of Lopez’s uncharged acts only in deciding whether
Lopez had the intent required to prove the charged offenses,
viz., intent to dissuade Jose from attending or giving
testimony at an authorized proceeding. In arguing that
Lopez acted with such intent, the prosecutor neither
emphasized the 2010 call nor argued that it evidenced
Lopez’s disposition to “fire on” or otherwise harm witnesses.
Instead, the prosecutor merely argued the call evidenced a
practice within Lopez’s gang to seek out the identities of
witnesses, undermining the credibility of Lopez’s claim that
he did not know Jose was a witness. There is no indication




                             26
in the record that the jury relied on the 2010 call to find
Lopez knew Jose was a witness; the jury returned a
conviction only with respect to the courthouse encounter,
during which -- as we have discussed -- Lopez had reason to
know Jose was a witness, even assuming he had not
previously sought out that information. Nor is there any
indication in the record that the jury relied on the 2010 call
for other purposes. Defense counsel persuasively argued
that the charged and uncharged acts lacked any material
similarity and reminded the jury of the instruction requiring
it to consider their similarity or lack thereof. The
prosecutor, in turn, reminded the jury that the 2010 call was
not admitted “to say the defendant is a bad person.” Finally,
the court instructed the jury not to conclude from the
challenged evidence that Lopez had a bad character or was
disposed to commit crime. We presume the jury followed the
court’s instructions. (See People v. Williams (2009) 170
Cal.App.4th 587, 607.) Nothing in the record rebuts that
presumption, especially given the jury’s not-true finding on
the gang allegation and its failure to return a conviction on
the more serious of the two witness-dissuasion charges. For
these reasons, we conclude that Lopez has failed to show a
reasonable probability that he would have obtained a more
favorable result had the 2010 call been excluded, and reject
his contention that the call’s admission violated his due
process rights. In sum, any error in the call’s admission was
harmless. (See Partida, supra, 37 Cal.4th at 439.)




                              27
      C. Gang Evidence
      Lopez contends the trial court prejudicially erred in
failing to exclude certain gang evidence under Evidence
Code section 352, arguing the evidence’s probative value was
substantially outweighed by the risk of unfair prejudice.
“The evidence barred by Evidence Code section 352 is
evidence that uniquely causes the jury to form an
emotion-based bias against a party and that has very little
bearing on the issues of the case.” (People v. Thornton (2007)
41 Cal.4th 391, 427.) “[B]ecause gang evidence may have a
highly inflammatory impact on the jury, trial courts should
carefully scrutinize such evidence before admitting it.”
(People v. Montes (2014) 58 Cal.4th 809, 859.) But “‘nothing
bars evidence of gang affiliation that is directly relevant to a
material issue.’” (Ibid.) “‘The admission of gang evidence
over an Evidence Code section 352 objection will not be
disturbed on appeal unless the trial court’s decision exceeds
the bounds of reason.’” (Ibid.)
      Here, we conclude the trial court acted within its
discretion in admitting certain evidence challenged by
Lopez, viz., photographs of Lopez’s tattoos of a brass knuckle
and the initials “‘C.K.,’” along with Officer Castruita’s
testimony that a brass knuckle is a weapon used to cause
serious injury, and that “‘C.K.’” communicated willingness to
kill members of the Dodge City Crips. Because these tattoos
were located on Lopez’s left arm (the brass knuckle) and
immediately above his right hand (“‘C.K.’”), the jury
reasonably could find that unless Lopez covered them with




                              28
long sleeves, they were visible to conversation partners and
passersby. The jury reasonably could further find that
Lopez intended these tattoos to visibly associate himself
with criminal activity, in reliance on Officer Castruita’s
testimony, in conjunction with unchallenged evidence that
Lopez had a tattoo reading “Get rich or get life trying” under
his chin. These findings were relevant to the charged
offenses under two theories. First, Lopez might have
expected Jose to perceive his visible association with
criminal activity, and therefore to interpret his words as
more threatening than they seemed on their face, supporting
the prosecution theory that Lopez’s reference to Jose’s sons
was an implied threat. (Cf. People v. Iboa (2012) 207
Cal.App.4th 111, 119-120 [substantial evidence supported
defendant’s convictions for deterring executive officers from
performing duties by threat of unlawful violence, despite
defendant’s failure to unambiguously threaten bodily harm,
where his statements were made in context of aggressive
conduct, including “showing off his gang tattoos”]; People v.
Islas (2012) 210 Cal.App.4th 116, 126-127 [similar, with
respect to defendants’ convictions for false imprisonment by
threat of harm].) Second, the tattoos suggested Lopez took
pride in advertising his association with criminal activity,
undermining the credibility of his claim that being seen by
Jose as a criminal defendant caused him such
embarrassment that he felt motivated to defend his
character. This evidence had probative value and posed only
a limited risk of unfair prejudice, as Officer Castruita did not




                              29
suggest Lopez had actually used a brass knuckle or attacked
a rival gang member. Indeed, the officer acknowledged he
did not know of any crime reflected in Lopez’s tattoos. We
conclude the trial court did not exceed the bounds of reason
in admitting this evidence.
      We need not decide whether the court erred in
admitting the remaining gang evidence challenged by Lopez.
We agree with the People that Lopez forfeited one of his
challenges, and that in any event, Lopez has not shown
prejudice. We address each piece of challenged evidence in
turn.
      First, we agree with the People that Lopez forfeited his
objection under Evidence Code section 352 to Officer De Los
Reyes’s testimony, in response to a hypothetical question
modeled after Lopez’s charged conduct, suggesting that
Lopez was likely an enforcer for his gang. Lopez did not
object to this testimony in the trial court. (See People v.
Redd (2010) 48 Cal.4th 691, 729 [“‘trial counsel’s failure to
object to claimed evidentiary error on the same ground
asserted on appeal results in a forfeiture of the issue on
appeal’”].) Nor did Lopez object on this ground to Officer
Castruita’s testimony similarly suggesting that Lopez might
have earned his “certified” tattoo by serving as an enforcer.
In any event, Lopez could not have been prejudiced by either
officer’s suggestion that he might have been an enforcer.
The prosecutor made no such suggestion. On the contrary,
she reminded Officer De Los Reyes that she had not asked
him to assume Lopez’s hypothetical stand-in was an




                              30
enforcer. On cross-examination, the officer acknowledged
he had heard no evidence at trial suggesting Lopez was an
enforcer, or even important to RSP. The record does not
show a reasonable probability that in returning a conviction
on count one, the jury relied upon the officers’ brief
references to Lopez’s speculated status as an enforcer.
       Nor does the record show such a probability with
respect to Officer De Los Reyes’s testimony that murder and
other violent crimes were included in RSP’s primary
activities. The officer acknowledged that RSP’s primary
activities also included nonviolent (or potentially nonviolent)
offenses, including vandalism, narcotics sales, firearm
possession, and witness intimidation. He further
acknowledged that he deemed the gang’s activities “primary”
without regard to their frequency or importance to the gang,
and that he had worked on only one murder investigation
involving RSP in the preceding three years. The defense
gang expert contradicted the officer’s opinion that RSP’s
primary activities included violent offenses, testifying that
all its primary activities were nonviolent (social activities,
vandalism, and narcotic sales). In closing argument, the
prosecutor did not refer to any specific instance of violent
crime. We conclude the record does not support Lopez’s
speculation that this evidence “confused the jury into
thinking that because appellant is a dangerous and violent




                              31
gang member, he must have been acting with [prohibited]
intent . . . .”7
      Finally, we reject Lopez’s contention that he was
prejudiced by Officer Castruita’s testimony that he knew
“Stoney” -- whose son was the subject of a 2018 call between
Lopez and Messersmith -- to be a member of the Mexican
Mafia. Officer Castruita said nothing about any relationship
Lopez might have had with Stoney or the Mexican Mafia.
Nor did he say anything about the Mexican Mafia’s nature or
activities. Unlike in People v. Albarran (2007) 149
Cal.App.4th 214, on which Lopez relies, the prosecutor never
even mentioned the Mexican Mafia. (Cf. id. at 220, 227-228
[police officer’s and prosecutor’s references to Mexican Mafia
contributed to “panoply” of prejudicial gang evidence
admitted at defendant’s trial, where prosecutor told jury that
Mexican Mafia was “violent” gang in control of other gangs,
and that defendant had tattoo showing “allegiance” to it].)
We conclude it is not reasonably probable that in returning a
conviction on count one, the jury seized upon Officer
Castruita’s passing mention of Stoney’s membership in the

7
      As Lopez observes, in the course of examining Officer
Castruita as a rebuttal witness, the prosecutor mentioned that
RSP sounded like a “scary” gang because its primary activities
allegedly included murder. While this passing remark might
have been intemperate, it was made in the context of asking why
Lopez, as a member of a gang that allegedly committed violent
crimes, might forego threats of violence in favor of a subtler
method of dissuasion -- underscoring the nonviolent nature of the
charged offenses.




                               32
Mexican Mafia. (Cf. People v. Penunuri (2018) 5 Cal.5th 126,
147-149 [where expert testified that gang sign made by
members of defendant’s gang showed allegiance to Mexican
Mafia, but expressly did not claim that defendants were
members of Mexican Mafia, trial court acted within its
discretion by determining that any potential prejudice from
expert’s “brief” reference could be cured by admonition].)
      Our conclusions above are further supported by facts
suggesting the gang evidence generally had little or no
impact. The court instructed the jury, “You may not
conclude from this evidence [of gang activity] that the
defendant is a person of bad character or that he has a
disposition to commit crime.” Reinforcing this instruction,
the prosecutor repeatedly reminded the jurors that their
duty was not to judge Lopez’s character. Again, we presume
the jury followed the court’s instructions. (See People v.
Williams, supra, 170 Cal.App.4th at 613.) This presumption
is bolstered by the jury’s not-true finding on the gang
allegation, as well as its failure to return a verdict on the
more serious of the two witness-dissuasion counts. (See id.
at 612-613 [no reasonable likelihood cumulative gang
evidence inflamed jury’s passions, where jury found gang
allegation untrue and convicted defendant only of simple
possession rather than possession for sale]; cf. People v.
Garcia (2008) 168 Cal.App.4th 261, 278 [acquittal of
codefendant who belonged to gang and allegedly claimed
gang membership at scene of charged shooting indicated
that jury “assessed each defendant’s guilt and innocence on




                             33
an individual basis,” and that “gang evidence did not have
the prejudicial effect of causing the jury to convict solely
because of gang affiliation”].) The jury convicted Lopez only
on count one, concerning which the central facts were
undisputed. The jury’s task was simply to interpret, in their
context, Lopez’s undisputed statements at the courthouse
which, as explained, supported its finding that Lopez
knowingly and maliciously attempted to dissuade Jose from
giving testimony at the preliminary hearing. Lopez merely
speculates that the jury might have interpreted the
courthouse encounter differently had the gang evidence been
excluded. Such speculation does not establish a reasonable
probability of a more favorable outcome. For the same
reasons, we reject Lopez’s contention that the admission of
the challenged gang evidence violated his due process rights.
In sum, to the extent the court erred in admitting any of the
                                                 8
challenged evidence, any error was harmless. (See Partida,
supra, 37 Cal.4th at 439.)

8
      The cases on which Lopez relies are distinguishable. (See
People v. Albarran, supra, 149 Cal.App.4th at 219-222 & fns. 4-5,
227-232 & fn. 16 [defendant’s due process rights were violated by
admission of “panoply” of gang evidence, where gang evidence
bolstered evidence of defendant’s identity as perpetrator,
prosecutor emphasized gang evidence in arguing it showed
criminal disposition, jury convicted defendant of all offenses not
charged in alternative, and jury found all associated gang
allegations true]; In re Wing Y. (1977) 67 Cal.App.3d 69, 78-79
[minor was prejudiced by admission of evidence of gang
membership and gang’s criminal activities, where prosecution
(Fn. is continued on the next page.)




                                       34
                      DISPOSITION
      The judgment is affirmed.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             MANELLA, P. J.




We concur:




WILLHITE, J.




COLLINS, J.




offered gang evidence to prove minor’s identity as perpetrator
under theory of “‘guilt by association,’” and other evidence of
identity was “not particularly strong or persuasive”].)




                                35